Citation Nr: 1507287	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2006 to July 2010.  

This matter comes before the of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent disability rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his February 2013 Form 9, the Veteran reported that he is having great difficulty in his family circle and only feels comfortable with his wife.  He also reported that he has lost faith and has estranged himself from church.  He also has severe anger issues which causes him to lose control in adapting to stressful situations.  He indicated that were it not for the insistence of his wife, he would bathe less frequently.  These reported symptoms indicate a worsening of the Veteran's PTSD since his most recent examination in August 2012.  A new VA examination is warranted to assess its current severity.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his PTSD.  The claims file must be reviewed by the examiner.  

2.  If the issue on appeal is not granted in full, issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

